Citation Nr: 1008230	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-14 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial evaluation in excess of 0 
percent for bilateral pes planus.

3.  Entitlement to an initial evaluation in excess of 0 
percent for yeast infections and vaginitis.

4.  Entitlement to service connection for infertility and 
loss of use of a reproductive organ.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1982 to 
September 2005.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted service connection for GERD 
assigning a 10 percent evaluation, bilateral pes planus 
assigning a 0 percent evaluation, and chronic yeast 
infections and vaginitis assigning a 0 percent evaluation; 
all evaluations were effective on October 1, 2005.  The RO 
also denied service connection for infertility.

The issue of service connection for posttraumatic stress 
disorder (PTSD) was deferred in the March 2007 rating 
decision.  The PTSD claim still has not been adjudicated and 
is referred to the RO.

The issues of entitlement to increased initial evaluations 
for bilateral pes planus and GERD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's recurrent yeast infections and vaginitis 
are manifested by symptoms that require continuous treatment.

2.  The medical evidence is relatively equally-balanced in 
terms of whether the Veteran's infertility first manifested 
in service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent, but 
no higher, for yeast infections and vaginitis are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.321, 4.1-4.7, 4.116, Diagnostic Code 7611 (2009).

2.  The criteria for service connection for infertility and 
loss of use of creative organ are met. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2006, regarding the initial service 
connection claim for yeast infections.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate the claim and the relative duties 
of VA and the claimant to obtain evidence.  

After the RO granted service connection for yeast infections 
and vaginitis in a March 2007 rating decision, the Veteran 
filed a notice of disagreement with the assigned rating in 
July 2007.  The RO continued the 0 percent rating in a March 
2008 statement of the case and November 2009 supplemental 
statement of the case.  The Veteran was provided with the 
criteria for establishing an increased rating for yeast 
infections and vaginitis in a letter dated in May 2008.  VA 
has more than satisfied its duty to notify the Veteran, as 
the statutory scheme contemplates that once a decision 
awarding service connection, a disability rating, and an 
effective date has been made, section 5103(a) notice has 
served its purpose.  Dingess v. Nicholson, 19 Vet. App. at 
490 (2006).  As the Veteran was granted service connection 
and assigned an evaluation and effective date, the Secretary 
had no obligation to provide further notice under the 
statute.  Id.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
severity of the yeast infections and vaginitis.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

The Veteran's service connection claim for infertility and 
loss of use of creative organ has been considered with 
respect to VA's duty to notify and assist.  Given the 
favorable outcome noted below, no conceivable prejudice to 
the Veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993). 

II.  Increased rating for yeast infections and vaginitis

The RO granted service connection for chronic yeast 
infections and vaginitis in a March 2007 rating decision 
assigning a 0 percent rating, effective October 1, 2005.  The 
Veteran seeks entitlement to a higher rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id. 

The Veteran's yeast infections and vaginitis are rated under 
the General Rating Formula for Disease, Injury, or Adhesions 
of Female Reproductive Organs (diagnostic codes 7610 through 
7615), specifically 38 C.F.R. § 4.116, Diagnostic Code 7611 
for disease or injury of the vagina.  A 0 percent evaluation 
is assigned for symptoms that do not require continuous 
treatment.  A 10 percent rating is warranted for symptoms 
that require continuous treatment.  A 30 percent rating is 
assigned for symptoms not controlled by continuous treatment.

By way of history, the service treatment records show the 
Veteran has had continuous yeast infections and vaginitis 
since entry into service in 1982.  She was treated multiple 
times per year for chronic yeast infections and vaginitis up 
through 2004, prior to her discharge in 2005.  A November 
2004 report of medical history notes the Veteran was 
currently on Diflucan.  She indicated that she had chronic 
yeast infections and was currently being treated with a 
weekly dosage of Diflucan.  

After service, an April 2006 VA examination report shows the 
Veteran reported that she had recurrent yeast infections off 
and on during her life but for three years from 2003 until 
her discharge in 2005, they were very chronic.  She was in 
service at this time at Travis Air Force Base.  They gave her 
Diflucan rather than vaginal cream, although she requested 
the cream and did not want to take the medications.  She 
continuously took the Diflucan 150 once a week for three 
months.  She was advised to stay on this medication for six 
months, but she was afraid of taking it.  She had recurrent 
yeast infections every month, exacerbated and made worse by 
intercourse during that time.  The infections had become 
somewhat better since her discharge from the military, as she 
had also had less sexual relations since discharge.  The 
assessment was history of recurrent yeast infections while in 
the military.  The examiner indicated that she was as likely 
as not to have recurrent yeast infections as she continued to 
be sexually active with her husband and it was as likely as 
not that her yeast infections would continue.

An April 2007 VA medical record notes the Veteran got 
repeated yeast infections and was requesting Clotrimazole 
cream prescribed for as needed use.  A June 2007 private 
medical record shows candidis vaginal and a history and 
symptoms consistent with yeast infections.  It was noted that 
the yeast strain might be resistant to Fluconazole.  The 
examiner treated her with topical Terconazole for seven days.   
A July 2007 VA medical record notes the Veteran was seen for 
vaginitis.  She stated that she got vaginitis and yeast 
infections repeatedly and used Monistat cream but it was not 
much help.  After physical examination, the physician 
prescribed Diflucan and Clotrimazole.  In April 2009, a VA 
medical record notes an assessment of bacterial vaginosis.  
An October 2009 VA medical record shows that active problems 
included vaginitis.

The record shows that the Veteran has a chronic history of 
yeast infections and vaginitis that require continuous 
treatment and rotation through multiple medications in 
attempts to relieve the symptoms.  These medical findings 
more closely approximate the criteria for a 10 percent rating 
for chronic yeast infections and vaginitis under 38 C.F.R. 
§ 4.116, Diagnostic Code 7611, but no higher.  There is no 
indication that once treatment is started her symptoms are 
not controlled.  On a vaginal examination in February 2009, 
her Pap smear was normal and there was no vaginal discharge.  
Thus, the next higher 30 percent evaluation under Diagnostic 
Code 7611 is not warranted.

The symptoms associated with the recurrent yeast infections 
and vaginitis have been relatively stable throughout the 
appeals period, or at least have never been worse than what 
is warranted for a 10 percent rating.  Therefore, the 
application of staged ratings (i.e., different percentage 
ratings for different periods of time) is inapplicable.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular evaluation where a service-connected 
disability presents an exceptional or unusual disability 
picture with marked interference with employment or frequent 
periods of hospitalization that render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of a 
veteran's service-connected disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  If so, the 
appeal must be referred for consideration of the assignment 
of an extraschedular rating, otherwise, the schedular 
evaluation is adequate, and referral is not required.  Thun, 
22 Vet. App. at 116.

The impairment associated with the chronic yeast infections 
and vaginitis is adequately considered by the diagnostic code 
applied.  The medical evidence shows symptoms that require 
continuous treatment.  Diagnostic Code 7611 specifically 
addresses this type of impairment.  A rating in excess of 
that assigned is provided for certain manifestations of the 
service-connected disorder but the medical evidence reflects 
that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disability.  The 
Veteran has not required hospitalization due to the service-
connected disability, and marked interference of employment 
has not been shown.  Therefore, the Veteran's disability 
picture is contemplated by the rating schedule and no 
extraschedular referral is required.

Last, an inferred claim for a total disability rating based 
on individual unemployability (TDIU) under Rice v. Shinseki, 
22 Vet. App. 447 (2009) has been considered.  The Veteran has 
not contended, nor does the evidence show that she is 
unemployable due to her service-connected recurrent yeast 
infections and vaginitis.  The April 2006 VA examination 
report notes that the Veteran had entered the civilian work 
force.  As there is no evidence of unemployability 
attributable to her service-connected disability, a TDIU is 
not warranted.

The evidence supports an increased rating of 10 percent, but 
no more.   Accordingly an increased rating of 10 percent is 
warranted for recurrent yeast infections and vaginitis.
III.  Service connection 

The Veteran contends that her infertility first manifested in 
service.  

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service treatment records show the Veteran gave birth to 
a healthy baby in 1989.  She subsequently attempted to have 
another baby but had three miscarriages, the last one in 
December 1999.  She also had treatment for multiple vaginal 
infections including yeast infections and vaginitis in 
service from 1982 to 2004.  

After service, an April 2006 VA examination report shows 
that, since her delivery of a full-term baby in 1989, she had 
used no birth control.  During the 1988-1989 pregnancy they 
reportedly did an amniocentesis at Kaiser and found that one 
tube was closed.  These records are not in the file.  She did 
not want to do any surgery after that since she had become 
pregnant with the other tube being patent and they were 
afraid it might just lead to further ectopic pregnancies.  
She attempted pregnancy off and on after her son reached the 
age of three.  She had three miscarriages at approximately 
six to eight weeks of pregnancy prior to 2001 and had not 
used any birth control since.  She was never thoroughly 
worked up in service.  They did some lab work on her but 
evaluation of her infertility or her husband's fertility was 
never completed.  The examiner determined that the Veteran 
was indeed infertile since she was using no birth control.  
The examiner further determined that she as likely as not had 
some undiagnosed condition herself or with her partner during 
her military career that rendered her infertile.  This was 
unknown.  She did experience one normal delivery despite a 
scarred Fallopian tube as noted on an amniocentesis while in 
the military.  

While laboratory studies were not properly conducted to 
determine whether the Veteran was infertile in service (or in 
April 2006), she was apparently not using birth control since 
2001 and still did not become pregnant between then and her 
discharge from service in 2005 even though she was sexually 
active with her husband.  Although there was no work-up done 
on her or her husband to determine why she was not getting 
pregnant during that time, the April 2006 VA examiner 
provided a medical opinion that it was at least as likely as 
not that the Veteran was infertile in service due to some 
undiagnosed condition.  The record shows the Veteran was 
treated for multiple vaginal infections in service and that 
she reported that these increased from 2003 to 2005.  Given 
the VA examiner's medical opinion that the Veteran's 
infertility first manifested in service, the evidence for and 
against the claim is, at worst, relatively equally-balanced.  
In these instances, all doubt is resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Thus, service connection for 
infertility and loss of use of reproductive organ is 
warranted.  


ORDER

Entitlement to an initial evaluation of 10 percent, but no 
higher, for yeast infections and vaginitis is granted, 
subject to the rules and payment of monetary benefits.

Entitlement to service connection for infertility and loss of 
use of a reproductive organ is granted, subject to the rules 
and payment of monetary benefits.


REMAND

The Veteran was last evaluated for compensation and pension 
purposes for GERD in April 2006.  At that time, she had 
intermittent symptoms aggravated by dietary indiscretion.   
She had occasional vomiting, reflux of stomach contents, and 
sometimes at the level of the larynx.  She had not had any 
history of unexplained weight loss, nutritional deficiency, 
or anemia related to the gastrointestinal disease.  A January 
2008 VA medical record notes that the Veteran had a good 
response with a proton pump inhibitor for GERD treatment.

In May 2008, the Veteran submitted a statement that her GERD 
had become worse since it was last evaluated in April 2006.  
She stated that she regurgitates almost daily in the morning 
and in the last year has had left shoulder pain on a bi-
monthly basis.  

As the Veteran has indicated that her GERD has worsened since 
it was last evaluated in April 2006, she should be afforded 
another examination to determine the present severity of her 
GERD.

The Veteran also contends that her bilateral pes planus has 
worsened.  She was last evaluated for this disability in 
April 2006, at which time she was shown to have mild pes 
planus with the weight-bearing line falling over the second 
toe bilaterally.  There was no specific tenderness to 
palpation on the plantar surface of the feet except under the 
second metatarsal phalangeal joint.  There also was no spasm 
of the Achilles tendon or tenderness on palpation of the 
Achilles insertion.  In July 2007, the Veteran contended that 
she was constantly having problems with the bilateral pes 
planus sometimes to the point that it was painful to wear 
shoes.  She indicated that she had been issued another pair 
of orthotics in June 2007.  She also later stated in May 2008 
that she had spasms in her feet on average five to six times 
daily and sometimes had to pull over when driving.
As the Veteran has indicated that her pes planus symptoms are 
worse than last evaluated in April 2006, another examination 
is warranted to determine the present severity of the 
bilateral pes planus condition.

The Veteran has stated that she has received treatment from 
the VA clinics in Livermore and Stockton California for her 
GERD and pes planus disabilities.  Any outstanding records 
should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment 
records for GERD and pes planus from the 
VA clinics in Stockton and Livermore, 
California.

2.  Schedule the Veteran for a VA 
gastrointestinal examination to determine 
the present severity of her GERD.  The 
examiner should state all current symptoms 
associated with GERD including any effects 
on daily life and employment.

Specifically, the examiner should state 
whether there is any recurrent epigastric 
distress, dysphagia, pyrosis, 
regurgitation, and/or substernal or arm or 
shoulder pain, productive of considerable 
impairment of health.

The examiner also should state whether 
there are symptoms of pain, vomiting, 
material weight loss, and hematemesis or 
melena with moderate anemia; or other 
symptom combinations productive of severe 
impairment of health.

A rationale for all opinions must be 
provided.  The claims file must be 
reviewed in conjunction with the 
examination.

3.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
present severity of the bilateral pes 
planus.  The examiner should assess all 
current symptoms associated with pes 
planus including how these symptoms affect 
her daily life and employment.

Specifically, the examiner should state 
whether there is any moderate pes planus, 
with weight-bearing line over or medial to 
the great toe, inward bowing of the tendo 
Achillis, and/or pain on manipulation of 
the feet.

The examiner should state whether there is 
severe pes planus with objective evidence 
of marked deformity (pronation, abduction, 
etc), pain on manipulation and use 
accentuated, indication of swelling on 
use, and/or characteristic callosities.

The examiner also should state whether 
there is pronounced pes planus with marked 
pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward 
displacement and severe spasm of the tendo 
Achilles on manipulation, not improved by 
orthopedic shoes or appliances.

A rationale for all opinions must be 
provided.  The claims file must be 
reviewed in conjunction with the 
examination.

4.  Thereafter, any additional development 
deemed necessary should be provided.  If 
any of the benefits sought on appeal 
remain denied, issue the Veteran and her 
representative a supplemental statement of 
the case and allow for a reasonable period 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


